DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-21 and 25-31  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 3, 2022.

Status of Claims
 The amendment filed on October 3, 2022 has been entered. Claims 1, 2, and 4-31 remain pending in the application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,146,050 to Jeong, hereinafter referred to as Jeong.
In reference to claim 1, Jeong discloses the claimed invention including:
An icemaker (30) comprising:
an ice tray (34);
a frame (31) adapted to hold the ice tray (34), the frame having a proximal end and a distal end (left and right side surfaces 311) having a circular opening (inherently assumed to accommodate rotation plate 322, see figure 7); and
an insert (322) positioned in the circular opening of a side of the frame, wherein the insert is further adapted to rotate inside the circular opening of the frame, see column 5 lines 3-10.
In reference to claim 2, Jeong discloses the claimed invention including:
the insert (322) comprises a slot (between 323) and wherein the slot is configured to hold an edge (344) of the ice tray, see figure 9.
In reference to claim 4, Jeong discloses the claimed invention including:
the insert (322) is further adapted to rotate the ice tray when the slot holds the edge of the ice tray, see column 5 line 58 through column 4 line 3.
In reference to claim 5, Jeong discloses the claimed invention including:
the insert (322)  further comprises a projection (326) positioned relative to a circumference of the insert, see figure 11.
In reference to claim 6, Jeong discloses the claimed invention including:
the circular opening comprises a plurality of protrusions (318a and 318b) on a circumference of the circular opening, see figure 11.
In reference to claim 7, Jeong discloses the claimed invention including:
the projection (326) of the insert (322) is adapted to engage with the plurality of protrusions (318a/b) of the circular opening upon rotation of the insert, see column 8 lines 38-54.
In reference to claim 8, Jeong discloses the claimed invention including:
the protrusions (318a/b) are arranged in a lower portion of the opening, see figure 10.
In reference to claim 9, Jeong discloses the claimed invention including:
the protrusions (318a/b)are arranged within a single quadrant of the opening, see figure 10.
In reference to claim 22, Jeong discloses the claimed invention including:
A method for utilizing an icemaker (30), the method comprising:
inserting an ice tray (34)  within a frame (31) of the icemaker, see figure 9;
freezing water deposited in the ice tray (inherently assumed in an apparatus that makes ice);
engaging at least one edge of the ice tray (344) with a rotatable insert (322) positioned within the frame (31), see figure 9; and
rotating the insert upon a formation of ice within the ice tray, see column 5 lines 24-30.
In reference to claim 23, Jeong discloses the claimed invention including:
rotating the ice try via the rotating of the insert (322), see column 5 lines 3-10.
In reference to claim 24, Jeong discloses the claimed invention including:
vibrating the ice tray upon rotation of the insert (see column8 lines 38-54) to dislodge a plurality of ice cubes from the tray wherein the vibrating results from engagement between a projection (326) on a circumference of the rotatable insert (322) butting against at least one protrusion (318a/b) on the frame, see figure 11.
With respect to the limitation of vibrating the ice tray upon rotation of the insert to dislodge a plurality of ice cubes from the tray, the dislodging of the ice cubes is an expression of the intended result of the positively cited process step of vibrating the ice tray. A "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, see MPEP 2111.04. Further, In process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Jeong is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims. Note that when the projection (326) moves over protrusions (318b) and vibrates the tray as disclosed, such an action will carry out the process of dislodging the ice cubes during normal operation even though such a result is not expressly disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763